DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-24 (the examiner notes that claim 8 should depend on claim 1, not claim “v” and that claims 26-31 should ultimately depend from claim 25, not claim 24), drawn to a method of determining efficacy (and method of treating of claim 17) of an antimicrobial treatment in a subject, comprising calculating a breath delta value (BDV) for each of at least six breath samples acquired from the subject over a 24 hour period starting from when the subject has been administered the antimicrobial treatment, wherein BDV is determined according to BDV=δ13C, wherein PDB is a Pee Dee Belemnite reference standard, and BDV is expressed as parts per mil (%o); calculating a mean standard deviation of BDV (SD BDV) across the six or more breath samples; and determining that the antimicrobial treatment is effective when the SD BDV is less than or equal to 0.46, or determining that the antimicrobial treatment is ineffective when the SD BDV is greater than 0.46, classified in G16B 40/10.
II. Claims 9-16 and 25-31 (the examiner notes that claims 26-31 should ultimately depend from claim 25, not claim 24), drawn to a method of determining efficacy of an antimicrobial treatment in a subject, comprising calculating a breath delta value (BDV) for each of at least six breath samples acquired from the subject over a 24 hour period starting before the subject has been administered the antimicrobial treatment, and calculating a breath delta value (BDV) for each of at least six breath samples acquired from the subject over a 24 hour period starting from when the subject has been administered the antimicrobial treatment, wherein BDV is determined according to BDV=δ13C, wherein PDB is a Pee Dee Belemnite reference standard, and BDV is expressed as parts per mil (%o); calculating a mean standard deviation of BDV (SD BDV) across the six or more samples acquired before the subject has been administered the antimicrobial treatment, calculating an SD BDV across the six or more samples acquired after the subject has been administered the antimicrobial treatment, and calculating a % decrease in BDV by subtracting the SD BDV after the antimicrobial treatment from the SD BDV before the antimicrobial treatment; and determining that the antimicrobial treatment is effective when the % decrease in BDV is greater than or equal to 34%, or Determining that the antimicrobial treatment is ineffective when the % decrease in BDV is less than 34%, classified in G16B 40/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation (i.e. the method of claims 1 and 17 requires “calculating a mean standard deviation of BDV (SD BDV) across the six or more breath samples; and determining that the antimicrobial treatment is effective when the SD BDV is less than or equal to 0.46, or determining that the antimicrobial treatment is ineffective when the SD BDV is greater than 0.46;” whereas the method of claims 9 and 25 requires “calculating an SD BDV across the six or more samples acquired after the subject has been administered the antimicrobial treatment, and calculating a % decrease in BDV by subtracting the SD BDV after the antimicrobial treatment from the SD BDV before the antimicrobial treatment; and determining that the antimicrobial treatment is effective when the % decrease in BDV is greater than or equal to 34%, or Determining that the antimicrobial treatment is ineffective when the % decrease in BDV is less than 34%” – which is patentably distinct from the method claimed in Group I).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their divergent subject matter and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852